Citation Nr: 0215426	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from February to June 1969.

This matter originally came before the Board of Veteran's 
Appeals (Board) from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That rating decision denied service 
connection for a low back disorder, a stomach disorder, and 
headaches as not well grounded.

In February 2001, the Board remanded the case for 
readjudication in light of the VCAA (see below).  
Subsequently, a rating action in June 2002 denied the 
veteran's claims on the merits.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  There is no objective evidence of low back complaints or 
pathology during service; a back disorder, including possible 
degenerative joint disease of the spine, was first noted on 
VA examination in 1998, nearly three decades following the 
veteran's separation from her brief period of service.

3.  There is no objective evidence of 
stomach/gastrointestinal complaints or pathology during 
service; gastritis was first noted in 1996, and ulcer disease 
was first noted the following year, more than two decades 
following the veteran's separation from her brief period of 
service.

4.  The veteran had one episode of acute headaches during 
service; this resolved prior to her separation from service, 
and there is no objective evidence of a post-service 
diagnosis of a chronic headache disorder.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service, and degenerative joint disease of the 
spine may not be presumed to have been incurred therein.  
38 U.S.C.A. § 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A chronic stomach disorder was not incurred in or 
aggravated by service, and ulcer disease may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

3.  A chronic headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pointed out in the Board's February 2001 remand, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the January 
2000 statement of the case (SOC) and the June 2002 
supplemental statement of the case (SSOC) of the laws and 
regulations governing her claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate her claim.  The veteran was provided with a VA 
examination in November 1998, and private and VA 
hospitalization and outpatient records were obtained.  In 
March, April and May 2001, the VA sent the veteran letters 
requesting additional evidence or arguments with respect to 
the claims on appeal, advising her of attempts to obtain 
evidence, and informing her that VA would help her obtain 
additional evidence.  The RO's attempts to obtain evidence 
resulted in either the receipt of evidence duplicative of 
evidence already of record or negative responses.  The 
veteran has not referenced any available additional evidence 
that might aid her claim or that might be pertinent to the 
basis for the denial of these issues.  The March 2001 letter 
to the veteran specified what evidence the veteran must 
obtain and what evidence VA would obtain or assist in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).
Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if degenerative joint 
disease or ulcer disease became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001).

The service medical records show no complaints pertaining to 
the low back or of a gastrointestinal nature.  The veteran 
complained of headaches on one occasion in March 1969.  At 
the time she noted a history of a severe headache in high 
school, with none since.  The service separation examination 
dated in May 1969 noted normal musculoskeletal, head, and 
abdominal examinations.  

On a VA examination in March 1980, the veteran's reported 
history noted "headaches-rarely."  Duodenal ulcer in 1978 
was also noted.  An upper gastrointestinal series was 
conducted.  The examiner noted that there was no evidence of 
active ulcer disease.  The examination contained no diagnoses 
pertaining to headaches or the low back.

A June 1996 hospitalization report noted complaints of 
bringing up blood and abdominal pain.  An endoscopy diagnosed 
gastritis/esophagitis.  In August 1997, an upper endoscopy 
found erosive gastritis with small gastric ulceration, most 
likely secondary to nonsteroidals.  Peptic ulcer disease was 
also noted in August 1997.  

At the time of an October 1997 hospital admission for 
complaints of dizziness and recurrent syncope, the veteran 
denied any history of headache.  

A VA examination conducted in November 1998 noted complaints 
of low back pain, bloating, constipation, and nausea.  She 
did not refer to headaches.  The examiner diagnosed probable 
degenerative joint disease of the lumbar spine.  There were 
no diagnoses related to a current gastrointestinal disorder 
or a headache disorder.

Reviewing the record, there is no objective evidence of low 
back complaints or pathology during service.  A (possible) 
back disorder was first noted on VA examination in 1998, 
nearly three decades following the veteran's separation from 
her brief period of service.  

Similarly, there is no objective evidence of 
stomach/gastrointestinal complaints or pathology during 
service.  Gastritis was first noted in 1996, and peptic ulcer 
disease was first noted in 1997, both more than two decades 
following the veteran's separation from service.  Though a 
history of duodenal ulcer disease in 1978 was reported on the 
March 1980 VA examination, examination at that time, which 
included an upper gastrointestinal series, was negative for 
abnormality except for pain on palpation of the abdomen.  
Laboratory testing was within normal limits and no active 
duodenal ulcer disease was identified.  Even if 
gastrointestinal disease were found in 1980, this was several 
years after active duty and there was no suggestion that 
pertinent disability was related to active duty.  

Finally, the veteran had one episode of acute headaches 
during service.  However, this resolved prior to her 
separation from service, and there is no objective evidence 
of a post-service diagnosis of a chronic headache disorder.

The veteran has contended that she currently has stomach, 
headache, and low back disorders, all of which she attributes 
to her period of service.  However, as noted above, her 
contentions are not supported by the objective record, and 
the veteran's own statements as to diagnosis or causation of 
a current disability are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Consequently, the Board has concluded that the preponderance 
of the evidence is against the veteran's claims for service 
connection for low back, stomach, and headache disorders.  
Since the weight of the evidence for and against the claims 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 C.F.R. §§ 3.102 (2002).


ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

